Sutherland, J.
The defendant ordered, - and the plaintiff sold and delivered to it within the State of New York, quantities of condensed, milk made of a mixture of pure milk and milk that had been skimmed, the proportion being either one to one or one to two. But the manufacture or sale of condensed milk made from milk from which the cream has been wholly or in part removed is positively forbidden by section 37 of the Agricultural Law, and the plaintiff must fail in this action brought to recover the purchase price.
The defendant was not deceived; it obtained just what it ordered, and has turned about and sold this very product to *237its own customers. The statute is absolute in terms, however, and the court has no alternative hut to refuse to enforce a contract which the law prohibits. Page Gout-., § 519.
Judgment is accordingly ordered for the defendant.